Greenberg, J.
(dissenting). In my view the mistaken part of the judge’s instmction created a substantial risk of a miscarriage of justice. The judge instmcted the jury that “[i]t’s not necessary that the defendant had specifically intended to touch [the police officer], it is only necessary that he intentionally did the act which resulted in the touching as opposed to have done it accidentally.” As we concluded in Commonwealth v. Moore, *53736 Mass. App. Ct. 455, 458-459 (1994), and the Supreme Judicial Court recently held in Commonwealth v. Ford, 424 Mass. 709, 711 (1997), “where ... the judge chooses not to instruct the jury under the wanton and reckless theory of assault, it is incorrect to instruct the jury that the defendant may be convicted on a finding that the defendant intentionally did the act which resulted in the touching.” Ibid. The Commonwealth makes no contention that the defendant’s actions were wanton and reckless, and, therefore, the judge did not give, and the Commonwealth did not request, an instmction under that theory.
As the majority points out, the defendant contended that he acted in self-defense. There was evidence from the defendant that he was recovering from recent heart surgery and did not specifically intend to strike the officer, who stood six feet tall and weighed 280 pounds. Seizing on the defendant’s self-defense theory, the majority stresses that the defendant never argued that any touching of the officer was accidental. What the majority ignores, however, is that although both parties in their closing arguments focused on the issue of excessive force, the Commonwealth nevertheless bore the burden of proof on the essential elements of the crime, including intent.1 Moreover, the defendant’s testimony did directly put the question of intent at issue.2 The defendant did not testify that he intended to touch the officer, but only that he intended to remove the spray from the officer’s hands. According to the defendant's testimony, the officer’s shirt ripped as he “was trying to grab the pepper mace out of [the officer’s] hands.” Because the confusion in the *538judge’s instructions may have resulted in a conviction based only on this evidence, i.e., that he intended to do the act which resulted in the touching, I would grant a new trial.
According to the majority, the erroneous instruction at issue made no significant difference because of the strength of the Commonwealth’s evidence. I strongly disagree. “[T]he error [was] sufficiently significant in the context of the trial to make plausible an inference that the result might have been otherwise but for the error.” Commonwealth v. Miranda, 22 Mass. App. Ct. 10, 21 (1986).

The jury clearly disbelieved the defendant’s affirmative defense, as evidenced by the conviction. The jury were left, therefore, to decide whether the defendant committed an assault and battery on a police officer.


In contrast to the officer’s testimony that after he grabbed the defendant’s shirt at the left shoulder and said, “You’re under arrest,” the defendant struck him on the face with his open right hand, the defendant testified that the officer “grabbed me, spun me around. ... I had trouble [inaudible] as I went to grab him, he sprayed my face.” The defendant went on to testify that after the officer sprayed him, the defendant tried to grab the pepper spray, and a minor struggle ensued.
The defendant was asked, “Did you strike the officer?” He answered, “At any particular time, no. . . . [I]n the struggle I might have touched his hands trying to grab the pepper spray, but at any particular time, I never intended] to hit him. I might have ... I might have touched his [inaudible] which I don’t know. I don’t know if I did, but I never intended ro hit him, to strike him.”